Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Iken Sans on 9/17/21.

The application has been amended as follows: 

In line 4 of claim 1, replace “about 1” with “1”



	In lines 1-2 of claim 4, replace “chose from” with “selected from the group consisting of”

	In line 3 of claim 4, after “octadecyl” insert “and”

	In lines 2-3 of claim 22, replace “said method comprising using the composition of claim 1 as the lubricating composition” with “said method comprising contacting the elastomer seal with the composition of claim 1”

Statement of Reasons for Allowance
Claim 1 has been amended to raise the lower bound of the concentration of the sulfonamide compound of formula (I) to 0.15% by weight, to require that x in formula (I) be 0, and for the composition to comprise greater than 50% by weight of the oil of lubricating viscosity. In light of these amendments, the data supplied in the specification is sufficient to establish unexpected results (superior seal swelling) commensurate in scope with the claims. In particular, the data demonstrates that superior results are achieved at a sulfonamide compound of 0.2%, and the results would allow one of ordinary skill in the art to ascertain that superior results would be maintained at a concentration of 0.15% by weight. Limiting the value of x to 0 obviates concerns raised in previous office actions that the inventive examples supplied by applicant did not  allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771